internal_revenue_service number release date index number ------------------------ -------------------------------------------- ---------------------------------- ------------------------------------ --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b03 plr-150225-05 date date ---------------- ------------------ ----------------------------------- ---------------------------------------------- ----------------------------------------------- llc ----------------------------------------------------------- owner ----------------------------------------------------------- owner ----------------------------------------------------------- date a date b state z corporation ----------------------------------------------------------- dear ----------------- and corporation requesting rulings concerning the federal income_taxation of two related transactions additional information was submitted in letters dated december and date the information submitted is summarized below tax purposes as a partnership converted into corporation an entity taxable under subchapter_c of the internal_revenue_code by filing a certificate of conversion and a certificate of incorporation with state z as a result owner and owner the sole owners of llc became the sole shareholders of corporation this conversion from effective on date a llc a state z limited_liability_company treated for federal we respond to your letter dated date submitted on behalf of llc -------------------------------------- ------------- the incorporation transaction was effected in anticipation of making an initial plr-150225-05 llc into corporation is referred to below as the incorporation transaction the incorporation transaction was conducted pursuant to a contract previously entered into among owner owner and llc the certificate of incorporation may also have constituted a contract between owner owner and llc since date a corporation has made certain redemptions of its outstanding_stock as a result of the death or separation_from_service of members of its management team separately since date a corporation has made to owner and owner an llc tax distribution payment to which they were entitled for the period through date a public offering ipo of stock of corporation as a result of a precipitous and unexpected deterioration in market conditions following the incorporation transaction however the ipo was canceled shortly thereafter as of date b no plan exists to attempt another public offering in the near future corporation convert back into an llc taxable as a partnership referred to below as llc before the end of corporation's taxable_year that includes the original conversion so that it and owner and owner together again will be subject_to only a single level of federal income_taxation the proposed conversion back into an llc is referred to below as the rescission transaction and would be conducted pursuant to a rescission agreement that the parties would enter into beforehand the rescission transaction would be effected by filing a certificate of conversion with state z incorporation transaction constituted a transaction qualifying under sec_351 of the internal_revenue_code and that the current taxable years of owner owner and the taxpayer all end on december ------- date a falls within the current taxable_year of each party that ends on december ------- additionally the taxpayer represents as follows as corporation will not make a public offering of its stock the parties desire that the taxpayer meaning llc and corporation together represents that the prior to the incorporation transaction the taxpayer was a limited_liability_company taxable as a partnership for federal_income_tax purposes a b c the taxpayer has no current intention or plan to make an election pursuant to sec_301_7701-3 of the income_tax regulations to be classified as an association after converting back into an llc other than the redemptions made as a result of the death or separation_from_service of certain members of the taxpayer's management team and the llc tax distribution payment the taxpayer has not made any distributions to its equity holders since the date of the incorporation transaction plr-150225-05 d since date a the taxpayer has not taken any actions with respect to or engaged in any transactions with owner or owner that are inconsistent with the actions and transactions the taxpayer would have undertaken had it remained a partnership for federal_income_tax purposes at all relevant times except that the taxpayer has not distributed certain amounts to owner and owner with respect to each member's share of allocated net_income since date a ie tax distributions that it would have distributed had the taxpayer remained a partnership for federal_income_tax purposes if the rescission transaction is effectuated the taxpayer will make these tax distributions to owner and owner in accordance with the operating_agreement that governed the relationship among owner owner and llc if the rescission transaction is effectuated the taxpayer will file its federal_income_tax return as if it was a partnership during all of calendar_year ------- and each of owner and owner will include in income its allocable share of the taxpayer's items of income deduction gain and loss for ------- each of owner and owner will report the amounts received in the redemptions described in representation c consistently with the taxpayer's having been an llc taxable as a partnership during all of taxable_year ------- upon the effectiveness of the rescission transaction the relationship among owner owner and llc will be governed by the same operating_agreement that governed the relationship among owner owner and llc although the agreement will be re-executed the rescission agreement is intended to restore the legal and financial arrangements between the owners and the taxpayer as would have existed had the taxpayer not converted from a limited_liability_company taxable as a partnership into a corporation taxable under subchapter_c of the code the effect of the rescission agreement is to cause the legal and financial arrangements between the owners and the taxpayer to be identical in all material respects from the date immediately before the conversion to such arrangements as would have existed had the conversion not occurred e f g h i neither the owners nor the taxpayer have taken or will take any material position inconsistent with the position that would have existed had the conversion not occurred restoration by december ------- of the relative positions they would have occupied if based solely on the facts submitted the representations made and the parties' plr-150225-05 the incorporation transaction had not occurred rev_rul c b we rule that for federal_income_tax purposes the taxpayer will be treated as a partnership at all times during calendar_year ------- owner and owner will be treated as partners of the taxpayer during such period and the conversion of the taxpayer from a corporation into a limited_liability_company taxable as a partnership pursuant to the rescission transaction will not be treated as a liquidation of corporation for purposes of determining the taxable_income of the taxpayer owner or owner the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent relevant letter is being sent to your authorized representatives this ruling is directed only to the taxpayer s requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this a copy of this letter must be attached to any income_tax return to which it is sincerely _________________________ filiz a serbes chief branch office of associate chief_counsel corporate cc
